           Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 1 of 28



                   IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA



  IN RE: ZOSTAVAX (ZOSTER VACCINE                     MDL NO. 2848
  LIVE) PRODUCTS LIABILITY                            Master Docket No.: 1 8-md-2848
  LITIGATION
                                                      JUDGE HARVEY BARTLE, III
                                                      DIRECT FILED COMPLAINT
  THOMAS TOMLINSON and GWENITH MAY                    PURSUANT TO PRETRIAL
  TOMLINSON,                                          ORDER NO. 22

                                                      Civil Action No.:
                 Plaintiffs,

  vs.

  MERCK & CO., INC. and MERCK SHARP &
  DOHME CORP.,


                 Defendants.

                                         COMPLAINT

        Plaintiffs THOMAS TOMLINSON and GWENITH MAY TOML1NSON, (“Plaintiffs”)

file this Complaint pursuant to PTO No. 22, and are to be bound by the rights, protections and

privileges and obligations of that PTO. Plaintiffs state that but for the Order permitting direct

filing in the Eastern District of Pennsylvania pursuant to PTO No. 22, Plaintiffs would have filed

this Complaint in the United States District Court for the District of Montana (“District”).

Further, in accordance with PTO No. 22, Plaintiffs hereby designate the United States District

Court for the District of Montana as the place of remand as this case may have originally been

filed there.

        Plaintiffs, by and through their attorneys, MORGAN & MORGAN, complain and allege

against Defendants MERCK & CO., INC. and MERCK SHARP & DOHME, CORP.
              Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 2 of 28



(collectively, “Defendants” and/or “Merck”), on information and belief, as follows:

                                             PARTIES

         1.       Plaintiff THOMAS TOMLINSON (“Plaintiff’) at all times relevant to this

 action was and is a resident and citizen of the state of Montana.

        2.        Plaintiff GWENITH MAY TOMLINSON at all times relevant to this action

 was and is a resident and citizen of the State of Montana and is the spouse of THOMAS

 TOMLINSON.

        3.        Defendant MERCK & CO., INC. is incorporated in New Jersey with its

 principal place of business located at 2000 Galloping Hill Road, Kenilworth, New Jersey. At

 all times relevant to this action, Defendant MERCK & CO., INC. developed, tested, designed,

 set specifications for, licensed, manufactured, prepared, compounded, assembled, packaged,

 processed, labeled, marketed, promoted, distributed, and/or sold the Zostavax vaccine to be

 administered to patients throughout the United States, including the District. Merck has

 conducted business and derived substantial revenue within the District, including, but not

 limited to, its business activities related to the Zostavax vaccine.

        4.        Defendant MERCK SHARP & DOHME CORP. is a wholly-owned subsidiary

 of Defendant MERCK & CO., INC. and part of the MERCK & CO., INC. family of

 companies. Defendant MERCK SHARP & DOHME CORP. is incorporated in New Jersey

 with its headquarters located at 2000 Galloping Hill Road, Kenilworth, New Jersey. At all

 times relevant to this action, Defendant MERCK SHARP & DOHME CORP., developed,

 tested, designed, set specifications for, licensed, manufactured, prepared, compounded,

 assembled, packaged, processed, labeled, marketed, promoted, distributed, and/or sold the

 Zostavax vaccine to be administered to patients throughout the United States, including the



                                                  2
             Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 3 of 28



District. Defendant MERCK SHARP & DOHME CORP. has conducted business and derived

substantial revenue within the District, including, but not limited to, its business activities

related to the Zostavax vaccine.

       5.        Furthermore, based upon information and belief, Merck is, and was at all times

relevant hereto,

                 a. duly authorized to conduct business in the District;

                 b. regularly conducted and solicited business within the District and continues

                      to do so;

                 c. does business in the District, and at all times relevant hereto, has sold and

                      distributed the Zostavax vaccine in the District;

                 d. derives substantial revenue from goods used or consumed in the District;

                 e. advertised its Zostavax vaccine to patients, doctors and hospitals in the

                      District and/or other medical facilities located in the District;

                 f.   advertises or otherwise promotes its business in the District; and

                 g. reasonably expects to be subject to the District’s product liability law.



                                  JURISDICTION AND VENUE

        6.       This Court has jurisdiction over this action pursuant to 28 U.S.C.           § 1332,
because the amount in controversy as to the Plaintiffs exceeds $75,000.00, exclusive of

interest and costs, and because complete diversity of citizenship exists between the Plaintiffs

and the Defendants.

        7.       Furthermore, this Court has jurisdiction and venue is appropriate over this

action pursuant to Pretrial Order No. 22 (Direct Filing        —   Stipulated) which authorizes direct



                                                    3
               Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 4 of 28



filing of cases into MDL No. 284$ in order to eliminate delays associated with transfer of

cases and to promote judicial efficiency.



                                   NO FEDERAL PREEMPTION


         8.        The National Childhood Vaccine Injury Act of 1986 (“Vaccine Act”), 42 U.s.c.

§ 300aa-1 et seq. does not preempt Plaintiffs from filing this Complaint.               Pursuant to

§ 11 (c)( 1 )(A) of the Vaccine Act, the Vaccine Court has jurisdiction to only hear cases listed on
the Vaccine Injury Table. The Zostavax vaccine is not a vaccine listed in the Vaccine Injury

Table.


                                                FACTS


          9.       At all times hereinafter mentioned, Merck designed, manufactured, licensed,

 labeled, tested, distributed, marketed and sold the Zostavax vaccine.

          10.      Zostavax was designed, developed, marketed, and sold with the intended

 purpose of preventing shingles, which is caused by the varicella zoster virus (VZV).

          11.      Varicella zoster is a virus that causes chickenpox.

          12.      Once the varicella zoster virus causes chickenpox, the virus remains inactive

 (domant) in the nervous system for many years.

          13.      VZV can be reactivated due to factors such as disease, stress, aging, and

TmmuneiFñi57c1iiiation                                                   -______




          14.      When reactivated, varicella zoster replicates in nerve cells and is carried down

 the nerve fibers to the area of skin served by the ganglion that harbored the dormant virus.

          15.      In May of 2006, the U.S. Food and Drug Administration (“FDA”) approved the


                                                    4
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 5 of 28



Zostavax vaccine to be marketed and sold in the United States by Merck.

       16.    Zostavax was initially indicated for the “the prevention of herpes zoster

(shingles) in individuals 60 years of age and older when administered as a single-dose.” FDA

Approval Letter, May 25, 2006.

       17.    FDA approval was based in large part on the results of the Shingles Prevention

Study (SPS) supported by Merck.

       18.    The results of the SPS were published in the New England Journal of Medicine

on June 2, 2005. The paper was titled “A Vaccine to Prevent Herpes Zoster and Postherpetic

Neuralgia in Older Adults”. N. Engl. J. Med. 2005; 352(22):2271-84.

              a. Shingles results from reactivation of latent varicella zoster virus (VZV),

                  which is the virus that causes chickenpox. The incidence and severity of

                  shingles increases as people age.

              b. As further described in this paper, “{t]he pain and discomfort associated

                  with herpes zoster can be prolonged and disabling, diminishing the patient’s

                  quality of life and ability to function to a degree comparable to that in

                  diseases such as congestive heart failure, myocardial infarction, diabetes

                  mellitus type 2, and major depression.” N. Engl. J.Med. 2005; 352(22) at

                  2272.

               c. The Zostavax vaccine is essentially the same vaccine as that used for

                  chickenpox,_exceptificantly stronger.

               d. Zostavax contains live VZV. The virulence of the virus is reduced or

                  “attenuated”. Attenuated vaccines are designed to activate the immune

                  system with the decreased risk of actually developing the disease.



                                               5
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 6 of 28



               e. Zostavax is developed from a live attenuated version of the OkalMerck

                    VZV vaccine strain.

               f.   One of the paper’s more significant findings was “[t]he greater number of

                    early cases of herpes zoster in the placebo group, as compared with the

                    vaccine group, and the fact that no vaccine virus DNA was detected,

                    indicate that the vaccine did not cause or induce herpes zoster.”

       19.      A risk of using a live virus vaccine is that it is not weakened enough or “under

attenuated”.

       20.      Under-attenuated live virus creates an increased risk of developing the disease

the vaccine was to prevent.

       21.     Under-attenuated live VZV has been shown to reactivate. Leggiadro, R. J.

(2000). Vancella Vaccination: Evidence for Frequent Reactivation of the Vaccine Strain in

Healthy Children. The Pediatric infectious disease journal, 19(11), 1117—1118; Krause, P. R.,

& Klinrnan, D. M. (2000). Nature Medicine, 6(4), 451-454.

       22.      Once injected, attenuated live virus has been shown to recombine into more

virulent strains causing disease.

       23.      Shingles is a reactivation of the latent VZV.

       24.      The approval granted by the FDA to allow the selling and marketing of this

vaccine came with certain post-marketing commitments that Merck agreed to complete to,

inter aliq,çnsure the safetyf this vaccine. These commitments included the following:

                a. A randomized, placebo-controlled safety study to assess the rates of serious

                    adverse events in 6,000 people receiving the vaccine as compared to 6,000

                    who receive a placebo.



                                                 6
            Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 7 of 28



                b. An observational study using a health maintenance organization (HMO)

                   and 20,000 vaccinated people to address safety issues in the course of

                   clinical practice. This study is specifically to detect “potential safety signals

                   following administration of Zostavax.” This study was to be submitted to

                   the FDA by December 2008.

       25.      Since the publication of the $P$ in the New England Journal of Medicine, there

have been questions raised regarding the safety of Zostavax vaccine in scientific and medical

journals.

        26.     Zostavax is a stronger, more potent version of Merck’s chickenpox vaccine,

Varivax.

        27.     Varivax contains a minimum of 1,350 PFU (plaque-forming units) of the virus

while Zostavax contains a minimum of 19,400 PFU.

        28.     In the clinical studies evaluating Zostavax, more than 90% of the vaccinated

subjects received 32,300 PFU.

        29.     Merck added several adverse reactions to its package insert/prescribing

information since Varivax was approved.

                a. The biological system in which the most adverse reactions were added was

                   the nervous system.

                b. Added reactions include: encephalitis, cerebrovascular accident, transverse

                   myelitis, Guillain-Baffé sdrome, Bell’s pals ataxia, non-febifie

                   seizures, aseptic meningitis, dizziness, and paresthesia.

                c. Acute Disseminated Encephalomyelitis is a type of encephalitis.

        30.     As of February 2014, the patient information sheet, label, and prescribing



                                                 7
           Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 8 of 28



information distributed with the Zostavax vaccine contain no clear reference to the potential

risk of viral infection.

        31.       Individuals with compromised immune systems should not receive a live virus

vaccine because those individuals can develop the disease that the vaccine is designed to

prevent.

        32.       The patient information sheet, as well as the label and prescribing information

for Zostavax at all times relevant hereto, did not adequately, if at all, address the risk of viral

infection. All that was addressed is the concern that a rash and itching might develop at the

injection site. This is despite the fact that shingles was a noted occurrence during clinical trials

of the vaccine.

        33.       The prescribing information         for   Zostavax   contains   a   warning   that

“[t]ransmission of vaccine virus may occur between vaccinees and susceptible contacts”.

                  a. The risk of transmission of vaccine virus is due to active viral infection in

                     individuals receiving the Zostavax vaccine.

        34.       The patient information sheet, as well as the label and prescribing information

for Zostavax at all times relevant hereto, did not adequately, if at all, address the risk of viral

infection or possible diseases of the nervous system. This is despite the fact that Varivax, a

less potent vaccine, has added several neurological diseases and symptoms as adverse

reactions to the Varivax vaccine.

        35.       Since Zostavax’s introduction in 2006, vaccine adverse event repos (VAERs)

appeared in significant numbers addressing various adverse effects, including, but not limited

to, viral infection resulting in disease of the central nervous system, including acute

disseminated encephalomyelitis.



                                                  $
          Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 9 of 28



       36.     Other than postherpetic neuralgia, shingles can lead to other serious

complications, such as scarring, bacterial superinfection, allodynia, cranial and motor neuron

palsies, pneumonia, encephalitis, visual impairment, hearing loss, and death.

       37.     It follows that given the increased risk viral infection due to vaccination, such

complications are also possible complications of Zostavax.           It also follows that post-

vaccination viral infection can cause significant issues in the nervous system due to the

replication of the latent virus in the nervous system.

       38.     Despite this information and the potential correlation between being

administered the Zostavax vaccine and within a relatively short period of time developing an

infection, leading to the development of shingles or varicella-zoster virus pneumonia, Merck

failed to properly address and provide this information both to the patient and the medical

providers prescribing the vaccine.

       39.     In October 2017, the FDA approved Shingrix     —   an alternative shingles vaccine

manufactured by GlaxoSmithKline. $hingrix was created by extracting a glycoprotein located

on the surface of the varicella zoster virus. This glycoprotein triggers the body’s immune

system to activate and fight against the varicella zoster virus.        The glycoprotein itself,

however, cannot infect the body as it is not a virus. GlaxoSmithKline added the extracted

glycoprotein with an adjuvant, a substance that enhances the body’s immune response to an

antigen, to create Shingrix. When Shingrix enters the body, the vaccine induces an immune

response that cannot directly infect the vaccinated human host nor activate dormant VZV

virus. In direct contrast, Zostavax contain various mutated live strains of actual VZV virus

which can directly infect the vaccinated human host and/or activate dormant VZV virus.

       40.     Shingrix was proven to be safe and effective to prevent shingles in over 90% of



                                                 9
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 10 of 28



users in contrast to Zostavax’s effectiveness rates that were as low as 18% in certain age

groups. Shingrix was proven to stay effective in preventing shingles at least four years in

contrast to Zostavax’ s effectiveness that waned over a five year period.

       41.     The safety, effectiveness, and the simple superiority of the design of $hingrix

over Zostavax allowed the Center for Disease Control (“CDC”) to make an unprecedented

decision to recommend Shingrix over Zostavax to the general public after only a few days of

Shingrix being approved by the FDA.

       42.     Upon information and belief, Merck possessed, or should have possessed, the

knowledge to create a Shingles vaccine similarly designed as Shingrix.




                                     CASE-SPECIFIC FACTS


       43.     Plaintiff at all times relevant to this action was and is a citizen of the state of

Montana, residing in Harlowton, Montana.

       44.     In or around July 17, 2015, Plaintiff was inoculated with Defendants’ Zostavax

vaccine for routine health maintenance and for its intended purpose: the prevention of shingles

(herpes zoster).

       45.     Three (3) days after receiving Defendants’ Zostavax vaccine, Plaintiff suffered

a rash from his back to his abdomen in his right side. Plaintiff was diagnosed with shingles.

       46.     As a direct and proximate result of Merck’s defective Zostavax vaccine,

Plaintiffs symptoms have resulted in physical limitations not present prior to using Merck’s

product. Plaintiffs also experience mental and emotional distress due to resulting physical

limitations and seriousness of Plaintiffs’ condition.

        47.        As a result of the manufacture, marketing, advertising, promotion, distribution

                                                  10
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 11 of 28



andlor sale of Zostavax, Plaintiffs sustained severe and permanent personal injuries. Further,

as a tragic consequence of Merck’s wrongful conduct, Plaintiffs suffered serious, progressive,

permanent, and incurable injuries, as well as significant conscious pain and suffering, mental

anguish, emotional distress, loss of enjoyment of life, physical impairment and injury.

       48.     As a direct and proximate result of Defendants’ conduct, Plaintiffs have

suffered and incurred damages, including medical expenses; the loss of accumulations; and

other economic and non-economic damages.



                                           COUNT I:
                                        NEGLIGENCE


       49.     Plaintiffs repeat, reiterate, incorporate, and reallege each and every allegation

contained in this Complaint with the same force and effect as if fully set forth herein.

       50.     Merck had a duty to exercise reasonable care in the design, research,

manufacture, marketing, testing, advertisement, supply, promotion, packaging, sale, and

distribution of Zostavax including the duty to take all reasonable steps necessary to

manufacture and sell a product that was not defective and unreasonably dangerous to

consumers and users of the product.

        51.    Merck failed to exercise reasonable care in the design, formulation,

manufacture, sale, testing, quality assurance, quality control, labeling, marketing, promotions,

                               because Merck knew, or should havckno              that jproduet

caused viral infection, and was therefore not safe for administration to consumers.

        52.    Merck failed to exercise due care in the labeling of Zostavax and failed to issue

to consumers and/or their healthcare providers adequate warnings as to the risk of serious



                                                11
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 12 of 28



bodily injury, including viral infection, resulting from its use.

        53.     Merck continued to manufacture and market its product despite the knowledge,

whether direct or ascertained with reasonable care, that Zostavax posed a serious risk of bodily

harm to consumers. This is especially true given its tenuous efficacy.

        54.     Merck knew, or should have known, that consumers, such as Plaintiffs, would

foreseeably suffer injury as a result of Merck’s failure to exercise ordinary care.

        55.     As a direct and proximate consequence of Merck’s negligence, Plaintiffs

sustained serious personal injuries and related losses including, but not limited to, the

following:

        a.      Plaintiffs required and will continue to require healthcare and services;

        b.      Plaintiffs incurred and will continue to incur medical and related expenses; and

        c.      Plaintiffs suffered and will continue to suffer mental anguish, physical pain and

        suffering, diminished capacity for the enjoyment of life, a diminished quality of life,

        and other losses and damages.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and requests

compensatory damages for past, present, and future pain and suffering, medical costs and

expenses, lost wages; prejudgment and post-judgment interest as allowed by law, costs of suit

and attorneys’ fees, as allowed by law, punitive damages, and any and all such other relief as

the Court deems just and proper; and further, demands a trial by jury of all issues so triable.



                                            COUNT II:
              STRICT LIABILITY DESIGN AND MANUFACTURING DEFECT
                                    -




        56.      Plaintiffs repeat, reiterate, incorporate, and reallege each and every allegation



                                                 12
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 13 of 28



contained in this Complaint with the same force and effect as if fully set forth herein.

       57.     Merck designed, researched, developed, manufactured, tested,                labeled,

advertised, promoted, marketed, sold, supplied, and/or distributed the Zostavax vaccine.

       58.     The Zostavax vaccine was expected to, and did, reach the intended consumers,

handlers, and persons coming in contact with the product with no substantial change in the

condition in which the product was designed, produced, manufactured, sold, distributed,

labeled, and marketed by Merck.

       59.     The Zostavax vaccine was manufactured, designed, marketed, labeled and sold

in a defective condition, for use by Plaintiffs physicians and/or healthcare providers, and all

other consumers of the product, making the product unreasonably dangerous.

       60.     The Zostavax vaccine, as designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, and distributed by Merck was defective in design and

formulation in that when it left the hands of the manufacturers, suppliers, and distributors, the

foreseeable risks of harm caused by the product exceeded the claimed benefits of the product.

        61.    Merck’s Zostavax vaccine, as designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, and distributed by Merck was defective in design and

formulation because when it left the hands of Merck, the product was unreasonably dangerous

and was also more dangerous than expected by the ordinary consumer.

        62.    At all times relevant to this action, Merck knew and had reason to know that its

Zostavax vaccine was inherently defective and unreasonably dangerous as desied,    -




formulated, and manufactured by Merck, and when used and administered in the form

manufactured and distributed by Merck, and in the manner instructed by Merck to be used and

administered to Plaintiff and other consumers.



                                                 13
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 14 of 28



       63.     Plaintiffs physicians and/or healthcare providers used and administered the

Zostavax vaccine for the purpose intended by Merck, and in a manner normally intended to be

used and administered, namely for vaccination against shingles (herpes zoster). Merck had a

duty to design, create, and manufacture products that were reasonably safe and not

unreasonably dangerous for their normal, common, and intended use. Merck’s product was not

reasonably fit, suitable, or safe for its anticipated use, and safer, reasonable alternative designs

existed and could have been utilized. Reasonably prudent manufacturers would not have

placed the product in the stream of commerce with knowledge of these design flaws.

        64.    Merck designed, developed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed a defective product that created an unreasonable risk

of serious harm to the health, safety, and well-being of Plaintiff and other consumers. Merck is

therefore strictly liable for the Plaintiffs injuries and damages sustained proximately caused

by Plaintiffs use of the product.

        65.     Plaintiff could not, by the exercise of reasonable care, discover the defective

condition of Merck’s product andJor perceived its defective dangers prior to its administration

by his physicians and/or healthcare providers.

        66.     Furthermore, Merck defectively manufactured the subject Zostavax vaccine

such that it unreasonably increased the risk of contracting an infection from the vaccine.

        67.     Merck’s defective Zostavax vaccine was a substantial, proximate, and

contributing factor in causing Plaintiffs injuries.

        68.     As a proximate result of Merck’s acts and omissions and Plaintiffs use of

Merck’s defective product, Plaintiffs suffered serious physical injuries and incurred substantial

medical costs and expenses to treat and care for his injuries described in this Complaint,



                                                 14
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 15 of 28



including, but not limited to, the following:

       a.      Plaintiffs required and will continue to require healthcare and services;

       b.      Plaintiffs incurred and will continue to incur medical and related expenses; and

       c.      Plaintiffs suffered and will continue to suffer mental anguish, physical pain and

       suffering, diminished capacity for the enjoyment of life, a diminished quality of life,

       and other losses and damages.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and request

compensatory damages for past, present, and future pain and suffering, medical costs and

expenses, lost wages; prejudgment and post-judgment interest as allowed by law, costs of suit

and attorneys’ fees, as allowed by law, punitive damages, and any and all such other relief as

the Court deems just and proper; and further, demands a trial by jury of all issues so triable.



                                          COUNT III:
                     PRODUCTS LIABILITY FAILURE TO WARN
                                                     -




       69.     Plaintiffs repeat, reiterate, incorporate, and reallege each and every allegation

contained in this Complaint with the same force and effect as if fully set forth herein.

        70.    Merck designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, and/or distributed the Zostavax vaccine.

        71.    The Zostavax vaccine was expected to, and did, reach the intended consumers,

                                                                                    changeinthe

condition in which the product was designed, produced, manufactured, sold, distributed,

labeled, and marketed by Merck.

        72.    The Zostavax vaccine was manufactured, designed, marketed, labeled and sold



                                                15
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 16 of 28



in a defective condition, for use by Plaintiff’s physicians and/or healthcare providers and all

other consumers of the product, making the product unreasonably dangerous.

       73.     Merck researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

commerce its Zostavax vaccine and in the course of same, directly advertised or marketed the

product to consumers or persons responsible for consumers, and therefore had a duty to warn

of the risks associated with the use of its product.

        74.    Merck’s Zostavax vaccine, as designed, researched, developed, manufactured,

tested, advertised, promoted, marketed, sold, labeled, and distributed by Merck, was defective

due to the product’s inadequate warnings and instructions. Merck knew, or should have

known, and adequately warned that its product created a risk of serious and dangerous side

effects, including but not limited to, viral infection resulting in shingles, postherpetic

neuralgia, or other diseases of the nervous system.

        75.     The product was under the exclusive control of Merck and was unaccompanied

by appropriate and adequate warnings regarding the risk of severe and permanent injuries

associated with its use, including, but not limited to, the risk of developing a disease in the

nervous system due to viral infection. The warnings given did not accurately reflect the risk,

incidence, symptoms, scope or severity of such injuries to the consumer.

        76.     Notwithstanding Merck’s knowledge of the defective condition of its product,

Merck failed to adequately warn the medical community and consumers of the product,

including Plaintiff and Plaintiff’s healthcare providers, of the dangers and risk of harm

associated with the use and administration of its Zostavax vaccine.

        77.     Merck downplayed the serious and dangerous side effects of its product to



                                                 16
           Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 17 of 28



encourage sales of the product; consequently, Merck placed its profits above its customers’

safety.

          78.   The product was defective when it left the possession of Merck in that it

contained insufficient warnings to alert Plaintiff and/or his healthcare providers to the

dangerous risks and reactions associated with it, including possible viral infection of the

nervous system or another disease of the nervous system.


          79.   Even though Merck knew or should have known of the risks and reactions

associated with their product, it still failed to provide warnings that accurately reflected the

signs, symptoms, incident, scope, or severity of the risks associated with the product.

          $0.   Plaintiff used Merck’s Zostavax vaccine as intended or in a reasonably

foreseeable manner.

          81.   Merck, as a manufacturer of pharmaceutical products, is held to the level of

knowledge of an expert in the field and, further, Merck had knowledge of the dangerous risks

and side effects of its product.

          82.   Plaintiff did not have the same knowledge as Merck and no adequate warning

was communicated to his physician(s) and/or healthcare providers.

          83.   Merck had a continuing duty to warn consumers of its Zostavax vaccine,

including Plaintiff, of the dangers associated with its product, and by negligently and/or

wantonly failing to adequately warn of the dangers of the use of its product, Merck breached

its di4y

          $4.   Although Merck knew, or should have known, of the defective nature of its

Zostavax vaccine, it continued to design, manufacture, market, and sell its product without

providing adequate warnings and instructions concerning the use of its product so as to



                                               17
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 18 of 28



maximize sales and profits at the expense of the public health and safety, in knowing,

conscious, and deliberate disregard of the foreseeable harm caused by its Zostavax vaccine.

       85.    As a direct and proximate result of Merck’s failure to adequately warn or other

acts and omissions of Merck described herein, Plaintiff was caused to suffer severe and

permanent injuries, pain, and mental anguish, including diminished enjoyment of life.

       86.     Merck’s failure to warn extended beyond the product’s label and into other

media available to Merck, including but not limited to advertisements, person-to-person sales

calls, medical journal articles, and medical conference presentations.

       87.     The Zostavax vaccine, upon information and belief, as manufactured and

supplied by Merck, was further defective due to inadequate post-market warnings or

instructions because after Merck knew, or should have known, of the risk of serious bodily

harm from the administration of its Zostavax vaccine, including, but not limited to, possible

viral infection, Merck failed to provide adequate warnings to consumers andJor their

healthcare providers about the product, knowing the product could cause serious injury.

        88.    The Zostavax vaccine, upon information and belief, as manufactured and

supplied by Merck, was defective due to inadequate post-market warnings or instructions

when it left Merck’s control.

        89.    As a proximate result of Merck’s acts and omissions and Plaintiffs use of

Merck’s defective product, Plaintiffs suffered serious physical injuries and incurred substantial

medical costs and expenses as set forth in this Complaint, including, but not limited to, the

following:

        a.     Plaintiffs required and will continue to require healthcare and services;

       b.      Plaintiffs incurred and will continue to incur medical and related expenses; and



                                               1$
            Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 19 of 28



       c.       Plaintiffs suffered and will continue to suffer mental anguish, physical pain and

        suffering, diminished capacity for the enjoyment of life, a diminished quality of life,

       and other losses and damages.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and requests

compensatory damages for past, present, and future pain and suffering, medical costs and

expenses, lost wages; prejudgment and post-judgment interest as allowed by law, costs of suit

and attorneys’ fees, as allowed by law, punitive damages, and any and all such other relief as

the Court deems just and proper; and further, demands a trial by jury of all issues so triable.



                                           COUNT W:
                            BREACH OF EXPRESS WARRANTY
        90.     Plaintiffs repeat, reiterate, incorporate, and reallege each and every allegation

contained in this Complaint with the same force and effect as if fully set forth herein.

       91.      Merck, through its officers, directors, agents, representatives, and written

literature and packaging, and written and media advertisements, expressly warranted that its

Zostavax vaccine was safe and effective and fit for use by consumers, was of merchantable

quality, did not create the risk of or produce dangerous side effects, including, but not limited

to, viral infection, and was adequately tested and fit for its intended use.

        a.      Specifically, Merck stated that “ZOSTAVAX is a vaccine that is used for adults

        60 years of age or older to prevent shingles (also known as zoster).”



        protect you from getting shingles.”

        c.      Merck, in the $PS paper, stated that     “. .   .the vaccine did not cause or induce

        herpes zoster.”


                                                 19
           Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 20 of 28



        92.    At the time of making such express warranties, Merck knew and/or should have

known that its Zostavax vaccine did not conform to the express warranties and representations

and that, in fact, its product was not safe and had numerous serious side effects, including the

possibility of viral infection, of which Merck had full knowledge and did not accurately or

adequately warn.

        93.     The Zostavax vaccine manufactured and sold by Merck did not conform to

these representations because it caused serious injury, including diseases of the nervous

system and/or viral infection, to consumers such as Plaintiff, when used in routinely

administered dosages.

        94.     Merck breached its express warranties because its product was and is defective

for its intended purpose.

        95.     Plaintiff, through Plaintiffs healthcare providers, did rely on Merck’s express

warranties regarding the safety and efficacy of their product in purchasing and injecting the

product.

        96.     Members of the medical community, including physicians and other healthcare

professionals, relied upon Merck’s representations and express warranties in connection with

the use recommendation, description, and dispensing of Merck’s Zostavax vaccine.

        97.     As a foreseeable, direct, and proximate result of the breach of the express

warranties, Plaintiffs suffered severe and permanent personal injuries, harm, and economic

loss.




        WHEREFORE,          Plaintiffs   demand     judgment   against   Merck,   and   request

compensatory damages for past, present, and future pain and suffering, medical costs and

expenses, lost wages; prejudgment and post-judgment interest as allowed by law, costs of suit



                                               20
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 21 of 28



and attorneys’ fees, as allowed by law, punitive damages, and any and all such other relief as

the Court deems just and proper; and further, demands a trial by jury of all issues so triable.



                                           COUNT V:
                           BREACH OF IMPLIED WARRANTY


        9$.     Plaintiffs repeat, reiterate, incorporate, and reallege each and every allegation

contained in this Complaint with the same force and effect as if fully set forth herein.

        99.     At all times relevant to this action, Merck manufactured, compounded,

portrayed, distributed, recommended, merchandised, advertised, promoted, and/or sold its

Zostavax vaccine for use in preventing shingles.

        100.    Merck knew of the intended use of its Zostavax vaccine at the time Merck

marketed, sold, and distributed its product for use by Plaintiffs physicians and healthcare

providers, and impliedly warranted the product to be of merchantable quality and safe and fit

for its intended use.

        101.    Merck impliedly represented and warranted to the medical community, the

regulatory agencies, and consumers, including Plaintiff, his physicians, and his healthcare

providers, that Zostavax vaccine was safe and of merchantable quality and fit for the ordinary

purpose for which the product was intended and marketed to be used.

        102.    Merck’s representations and implied warranties were false, misleading, and

inaccurate because its product was defective, and not of merchantable quality.

        103.    At the time Merck’s product was promoted, marketed, distributed, and/or sold

by Merck, Merck knew of the use for which it was intended and impliedly warranted its

product to be of merchantable quality and safe and fit for such use.



                                                21
           Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 22 of 28



          104.   Plaintiff, his physicians and healthcare providers, and members of the medical

community reasonably relied on the superior skill and judgment of Merck, as manufacturer,

developer, distributor, and seller of the Zostavax vaccine as to whether it was of merchantable

quality and safe and fit for its intended use, and also relied on the implied warranty of

merchantability and fitness for the particular use and purpose for which the product was

manufactured and sold.

          105.   Contrary to Merck’s implied warranties, its product as used by Plaintiff was not

of merchantable quality and was not safe or fit for its intended use because the product was

unreasonably dangerous as described herein.

          106.   Merck breached its implied warranty because its product was not safely fit for

its intended use and purpose.

          107.   Merck placed its product into the stream of commerce in a defective, unsafe,

and inherently dangerous condition, and the product was expected to and did reach Plaintiff

without substantial change in the condition in which it was manufactured and sold.

          108.   As a foreseeable, direct and proximate result of Merck’s acts and omissions and

Plaintiffs use of Merck’s defective product, Plaintiffs suffered serious physical injuries and

incurred substantial medical costs and expenses to treat and care for his injuries described

herein.

          WHEREFORE, Plaintiffs demand judgment against Defendants, and requests

çnsatorydamagfor east, present, and future pain and suffering, medical costs_and

expenses, lost wages; prejudgment and post-judgment interest as allowed by law, costs of suit

and attorneys’ fees, as allowed by law, punitive damages, and any and all such other relief as

the Court deems just and proper; and further, demands a trial by jury of all issues so triable.



                                                22
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 23 of 28



                                           COUNT VI:
                           NEGLIGENT MISREPRESENTATION


        109.   Plaintiffs repeat, reiterate, incorporate, and reallege each and every allegation

contained in this Complaint with the same force and effect as if fully set forth herein.

        110.   Merck had a duty to accurately and truthfully represent to the medical

community, the FDA, and U.S. consumers, including Plaintiff, the truth regarding Merck’s

claims that Merck’s product had been tested, and found to be safe and effective for its

stated purposes.      The misrepresentations made by Merck, in fact, were false and Merck was

careless or negligent in ascertaining the truth of the representations at the time Merck made the

misrepresentations.

        111.    Merck represented and marketed Zostavax as being safe and effective.

        112.    Afier Merck became aware of the risks of Zostavax, Merck failed to

communicate to Plaintiff and other members of the general public, that the administration of

this vaccine increased the risk of viral infection.

        113.    Merck failed to exercise ordinary care in making representations concerning its

product and its manufacture, sale, testing, quality assurance, quality control, and distribution

in interstate commerce. Merck negligently and/or carelessly misrepresented and intentionally

concealed the truth regarding the high risk of the product’s unreasonable, dangerous and

adverse side effects associated with the administration, use, and injection of the product.



healthcare providers, and the medical community that Merck’s product did not carry the risk

of serious side effects such as those suffered by Plaintiff and other similarly situated patients.

        115.    Merck failed to warn the Plaintiff, and other consumers, of the defective


                                                 23
           Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 24 of 28



condition of Zostavax, as manufactured and/or supplied by Merck.

          116.   Merck negligently misrepresented material facts about Zostavax in that it made

such misrepresentations when they knew or reasonably should have known of the falsity of

such misrepresentations. Alternatively, Merck made such misrepresentations without

exercising reasonable care to ascertain the accuracy of these representations.

          117.   The above misrepresentations were made to Plaintiff, as well as the general

public.

          118.   Plaintiff, and Plaintiff’s healthcare providers and physicians, justifiably relied

on Merck’s misrepresentations.

          119.   Consequently, Plaintiffs use of Zostavax was to Plaintiffs detriment as

Merck’s negligent misrepresentations proximately caused Plaintiffs injuries and monetary

losses.

          120.   As a foreseeable, direct, and proximate result of Merck’s negligent and/or

willful, intentional, and knowing misrepresentations as set forth herein, Merck knew, or had

reason to know, that Merck’s product had not been sufficiently tested, that the product lacked

adequate, accurate, and prominent warnings, and that injection with the product created a high

risk of adverse health effects, and higher than acceptable risks of harm to users, and higher

than reported and represented risks of adverse side effects such as those specifically described

herein.

          121.   As    a   direct    and   proximate    consequence      of   Merck’s        negligent

misrepresentations, Plaintiffs sustained serious personal injuries and related losses including,

but not limited to, the following:

          a.     Plaintiffs required and will continue to require healthcare and services;



                                                 24
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 25 of 28



       b.      Plaintiffs incurred and will continue to incur medical and related expenses; and

       c.      Plaintiffs suffered and will continue to suffer mental anguish, physical pain and

       suffering, diminished capacity for the enjoyment of life, a diminished quality of life,

       diminished ability to work, and other losses and damages.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and request

compensatory damages for past, present, and future pain and suffering, medical costs and

expenses, lost wages; prejudgment and post-judgment interest as allowed by law, costs of suit

and attorneys’ fees, as allowed by law, punitive damages, and any and all such other relief as

the Court deems just and proper; and further, demands a trial by jury of all issues so triable.


                                           COUNT VII:
                                    UNJUST ENRICHMENT


        122.   Plaintiffs repeat, reiterate, incorporate, and reallege each and every allegation

contained in this Complaint with the same force and effect as if fully set forth herein.

        123.   Merck is and at all times was the manufacturer, seller, and/or supplier of the

shingles vaccine, Zostavax.

        124.   Plaintiff paid for Merck’s product for the purpose of preventing shingles.

        125.   Merck has accepted payment by Plaintiff for the purchase of their product.

        126.   Plaintiff has not received the safe and effective vaccine for which Plaintiff paid.

        127.   It would be inequitable for Merck to keep this money if Plaintiff did not in fact

receive safe and effective treatment for the prevention of shingles.

       WHEREFORE,             Plaintiffs   demand    judgment   against   Merck,    and    request

compensatory damages for past, present, and future pain and suffering, medical costs and

expenses, lost wages; prejudgment and post-judgment interest as allowed by law, costs of suit

                                                25
          Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 26 of 28



 and attorneys’ fees, as allowed by law, punitive damages, and any and all such other relief as

 the Court deems just and proper; and further, demands a trial by jury of all issues so triable.


                                           COUNT VIII:
                                     PUNITIVE DAMAGES


        128.    Plaintiffs repeat, reiterate, incorporate, and reallege each and every allegation

contained in this Complaint with the same force and effect as if fully set forth herein.

        129.   Defendant’s conduct, as described above, was extreme and outrageous.

Defendants risked the lives of consumers and users of their products, including Plaintiffs, with

knowledge of the safety and efficacy problems and suppressed this knowledge form the general

public. Defendants made conscious decisions not to redesign, re-label, warn or inform the

unsuspecting consuming public.



                                            COUNT IX:
                                    LOSS OF CONSORTIUM
        130.    Plaintiffs repeat, reiterate, incorporate, and reallege each and every allegation

 contained in this Complaint with the same force and effect as if fully set forth herein.

        131.   At all relevant times hereto, Plaintiff GWENITH MAY TOMLINSON is the

 spouse of Plaintiff (hereafter referred to as “Spouse Plaintiff’) of Plaintiff who has suffered

 injuries and losses as a result of Plaintiff’s use of Zostavax.

        132.   By reason of the foregoing, Spouse Plaintiff has icccjl            dan has become

 liable to pay for medical aid, treatment, monitoring, medications, and other expenditures and

 will necessarily incur further expenses of a similar nature in the future as a proximate result of

 Defendants’ misconduct.



                                                  26
         Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 27 of 28



      133.    By reason of the foregoing, Spouse Plaintiff has been caused, presently and in the

future, the loss of Plaintiffs companionship, services, society and ability of said Plaintiffs

spouse/family member in said respect has been impaired and depreciated, and the

marital/familial association between Plaintiffs has been altered, and as such, the Plaintiffs have

been caused mental anguish and suffering.

      134.    As a direct and proximate result of Defendants’ wrongful conduct, Spouse

Plaintiff of the aforesaid Plaintiff, have sustained and will continue to sustain severe physical

injuries, severe emotional distress, economic losses and other damages for which they are

entitled to compensatory and equitable damages and declaratory relief in an amount to be

proven at trial. Defendants are liable to Spouse Plaintiff jointly and severally for all general,

special and equitable relief to which Spouse Plaintiff are entitled by law.



                                   PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs demand judgment against Merck, and each of them,

individually, jointly and severally and requests compensatory damages, together with interest,

cost of suit, attorneys’ fees, and all such other relief as the Court deems just and proper as well

as:

               a. Compensatory damages to Plaintiffs for past, present, and future damages,

                   including, but not limited to, pain and suffering for severe and permanent

                   personal injuries sustained by Plaintiffs, health and medical care costs,

                   together with interest and costs as provided by law;

               b. Restitution and disgorgement of profits;

               c. Reasonable attorneys’ fees;



                                                27
       Case 2:19-cv-01305-HB Document 1 Filed 03/28/19 Page 28 of 28



               d. The costs of these proceedings;

               e. All ascertainable economic damages;

               £   Punitive damages; and

               g. Such other and further relief as this Court deems just and proper.


                               DEMAND FOR JURY TRIAL

     Plaintiffs hereby request a trial by jury of all issues triable by jury.




Dated: March          2019                           Respectfully submitted,



                                                     Michael Goetz, Esq.
                                                     FL Bar Number: 963984
                                                     Nicole Georges, Esq.
                                                     FL Bar Number: 0127551
                                                     T. Michael Morgan
                                                     FL Bar Number: 62229
                                                     MORGAN & MORGAN
                                                     201 North Franklin Street, 7th Floor
                                                     Tampa, FL 33602
                                                     Tel: (813) 223-5505
                                                     Fax: (813) 222-4737
                                                     Email: MGoetzForThePeople.com
                                                     Email: NGeorges(ForThePeop1e.com
                                                     Email: MMorgan@ForThepeople.com

                                                     Attorneys for Plaintiffs




                                                28
